Citation Nr: 0115925	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an increased evaluation for residuals from a 
left foot injury, currently evaluated as 10 percent 
disabling.



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1957 to March 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO rating decision which denied an increase 
in a 10 percent rating for service-connected residuals from a 
left foot injury. 


FINDING OF FACT

The veteran's residuals from a left foot injury are 
moderately severe.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a left 
foot injury have been met.  38 U.S.C. § 1155 (West 1991);  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from January 1957 to March 
1959.  A review of his service medical records shows that in 
July 1957 he sustained a wound to his left foot when he 
dropped a piece of lumber containing a spike on his left foot 
while he was stacking lumber.  X-rays showed no bone 
involvement.  The wound was described as a perforating or 
penetrating through and through wound of the left foot 
between the second and third metatarsals, with no artery or 
nerve involvement.  He was hospitalized for conservative care 
of the wound, and the condition improved.  The 
hospitalization was extented until August 1957 because of 
intercurrent appendicitis requiring an appendectomy.  The 
feet were reported to be normal at the March 1959 service 
separation examination.

In a March 1995 decision, the RO granted the veteran service 
connection for residuals of a left foot injury, assigning a 
10 percent rating.  

In May 1999, the veteran filed a claim for an increased 
rating for his left foot injury, asserting that he was 
experiencing increased discomfort, swelling, and pain.  

A VA examination in June 1999 indicated that the veteran 
complained of fairly sharp, burning pain, which occurred 
particularly after driving a car for about 45 minutes, or 
after sitting in one position for such amount of time.  The 
veteran said he was able to obtain relief by standing on the 
foot and putting pressure on it.  He related that localized 
point pressure over the exit wound in the sole of the foot 
caused pain, but gentle pressure caused relief.  The veteran 
stated that he had discomfort while at rest, and would have 
to get up for a minute and stand on his foot.  He indicated 
that his pain and discomfort were becoming worse.  He was 
taking no medication for his problem.  His gait and stance 
were reported as normal, and he was able to walk without any 
obvious limp.  On the dorsal aspect of the left foot, there 
was a well-healed scar, less than .5 cm, just proximal to the 
metatarsophalangeal joint of the second toe.  The veteran 
reported there was an exit wound on the plantar aspect of the 
foot, but the examiner noted that for all practical purposes 
such was invisible.  Percussion with finger tip over this 
area caused the veteran to complain of pain, but generalized 
pressure to this area did not cause pain.  He had a normal 
range of motion of his foot and toes, and could stand on his 
heels without discomfort.  He indicated that when he stood on 
the tips of his toes, his left foot gave him some discomfort.  
The examiner's impression was post injury status penetrating 
wound injury of the left foot.

In July 1999, the RO denied an increased rating for residuals 
of a left foot injury.

Treatment records from a private podiatrist, R. Alex 
Dellinger, D.P.M., indicate the veteran was seen in November 
1999 for complaints of left foot pain.  A history of a nail 
wound to the left foot during service was noted, and the 
veteran related that symptoms had slowly gotten worse.  The 
veteran was noted to have exquisite pain with direct 
palpation to the second interspace in his left foot, and 
milder discomfort with plantar palpation.  He had mild pain 
upon dorsiflexion/extension against resistance.  The 
veteran's symptoms were neuritic in nature, with numbness and 
pins/needles sensations.  An assessment in November 1999 was 
painful scar tissue and/or possible nerve entrapment.  A 
cortisone injection and non-steroidal anti-inflammatory drugs 
were recommended, as well as physical therapy.  

The veteran underwent physical therapy at a private clinic 
from December 1999 to January 2000, and experienced some 
reduction in his pain.  Physical therapy evaluation notes 
from December 1999 indicate that the veteran complained of 
pain upon prolonged walking, but was able to relieve any pain 
by standing upon his left foot.  Active motion of the toes 
was reported to be normal, with muscle testing of the 
veteran's feet revealing an overall grade of 5/5 bilaterally.  
Pain was reported on plantar flexion.  Tenderness to 
palpation was noted around the second metatarsal bone.  The 
veteran denied any numbness in his left foot, and stated that 
he had difficulty with prolonged walking and driving.  The 
veteran attended several physical therapy sessions, and in 
January 2000 he was advised to return to his referring doctor 
for a possible injection.

Private treatment notes from Dr. Dellinger show that he again 
saw the veteran in January 2000.  The veteran again 
complained of pain after completing several weeks of physical 
therapy.  He indicated that he felt relief during the 
therapy, but his symptoms returned afterward.  The veteran 
stated his symptoms were at pre-physical therapy level.  The 
doctor prescribed medication for symptoms.

In February 2000, the veteran submitted another claim for an 
increased rating for the left foot condition.  He asserted he 
had increased pain and severe discomfort in his left foot.  
He stated that he had difficulty traveling very far, had 
increased pain upon walking, and often had to get out of bed 
and stand on his foot to relieve his pain.  

VA outpatient records from February 2000 indicate the veteran 
complained of pain off and on in his left foot, which was 
relieved by standing, worse when sitting, and which gave him 
problems sometimes at night.   

A VA podiatry examination in April 2000 showed the veteran 
complained of pain in his left foot which was relieved by 
putting pressure on the foot.  The examiner indicated the 
presence of a small scar on the dorsum of the left foot over 
the distal one-third of the second metatarsal shaft, with no 
pain about the scar.  There was palpable tenderness in the 
second intermetatarsal space and more on the plantar.  X-rays 
of the foot were normal.  The examiner indicated his 
suspicion that the nail wound had resulted in a scar about 
the plantar common digital nerve.  The impression was scar 
and neuroma of the second intermetatarsal space of the left 
foot secondary to trauma.  The plan was to inject the area 
later that month.

The RO again denied the veteran's claim for an increased 
rating for residuals from a left foot injury in May 2000.  

In his May 2000 notice of disagreement and July 2000 
substantive appeal, the veteran maintained that he suffered 
from severe left foot pain after driving for 45 minutes, and 
has used a stand-up desk for many years because light 
pressure on his foot relieved his pain.

Analysis

The veteran claims an increase in the 10 percent rating 
assigned for his service-connected residuals from a left foot 
injury.  The file shows the evidence has been properly 
developed, and there is no further VA duty to assist the 
veteran with his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has rated the left foot condition under Diagnostic 
Code 5284, pertaining to other foot injuries.  

Other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

The evidence shows that the veteran punctured his left foot 
with a nail during service.  More recent medical records from 
1999-2000 show increasing left foot symptoms, with evidence 
of pain in the area of the old wound near the second toe.  
While gait and motion of the foot are not impaired on 
examination, there reportedly is more functional impairment 
from pain on certain prolonged activities.  The veteran had a 
course of physical therapy, with little relief of symptoms.  
The recent medical records indicate that the veteran may have 
a localized nerve injury in the left foot as a consequence of 
the wound in service, and at the last VA examination in 2000 
the impression was a scar and neuroma of the second 
intermetatarsal space of the left foot.

Given the evidence, the Board finds that the veteran's 
condition more nearly approximates moderately severe (20 
percent) impairment from a left foot injury, rather than 
moderate (10 percent) impairment from a left foot injury, and 
thus a higher rating of 20 percent under Code 5284 is 
warranted.  38 C.F.R. § 4.7.  In classifying the condition as 
moderately severe, the Board has taken into account 
additional functional impairment due to pain on use of the 
left foot.  38 C.F.R. §§ 4.40, 4.45.

The residuals of a left foot injury are not severe in degree, 
even when considering the effects of pain on use, as would 
warrant a rating greater than 20 percent under Code 5284.  In 
this regard, the Board notes the left foot generally has been 
found to function well on physical examination, and 
significant symptoms are only episodic with certain prolonged 
activities.  The Board has also considered whether a rating 
higher than 20 percent is warranted under other diagnostic 
codes.  Even assuming there is a muscle injury associated 
with the condition (and such is not shown), a severe muscle 
injury as required for a rating higher than 20 percent is not 
shown.  See, e.g., 38 C.F.R. § 4.73, Code 5310.  While there 
may be nerve damage to the left foot from the old injury (the 
last VA examination identifies the plantar common digital 
nerve as the site of suspected nerve damage, and such is a 
small branch of the tibial nerve), severe incomplete 
paralysis, let alone complete paralysis as required for a 
higher rating, is not shown.  See, e.g., 38 C.F.R. § 4.124a, 
Code 8525.

In sum, the Board finds that a higher rating of 20 percent is 
warranted for residuals of a left foot injury under Code 
5284.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating, to 20 percent, for residuals from a left 
foot injury is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

